Case 18-70870-JAD       Doc 76   Filed 03/19/20 Entered 03/19/20 10:31:16     Desc Main
                                 Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                   : Bankruptcy No. 18-70870-JAD
                                         :
         LARRY FREDERICK and             : Chapter 11
         SHARON FREDERICK                :
              Debtors.                   :

HOMETOWN BANK OF                         :
PENNSYLVANIA                             :      Hearing Date:
                                         :
         Movant                          :
                                         :      Hearing Time:
         v.                              :
                                         :
LARRY FREDERICK and                      :      Chapter 11
SHARON FREDERICK                         :
                                         :
         Respondents                     :


                                   MOTION FOR RELIEF
                                 FROM AUTOMATIC STAY

         AND NOW, comes HOMETOWN BANK OF PENNSYLVANIA, by and through its

attorneys, Kaminsky, Thomas, Wharton, Lovette & Vigna, and files the within Motion for

Relief From Automatic Stay provision of Section 362 of the United States Bankruptcy

Code, and in support thereof, states the following:

   1. The above-named Debtors, Larry Frederick and Sharon Frederick, filed a petition

         under Chapter 11 of the Bankruptcy Code with this Court under the above case

         number on December 20, 2018.

   2. Movant, HOMETOWN BANK OF PENNSYLVANIA, is the holder of a secured

         claim against Debtors, secured by a mortgage against real property known as

         3871 Cove Mountain Road, Martinsburg, PA 16662 consisting of two tax parcels
Case 18-70870-JAD      Doc 76    Filed 03/19/20 Entered 03/19/20 10:31:16           Desc Main
                                 Document     Page 2 of 3


      having map numbers 20-9-7-C and 20-9-28-5-C (the Property) in the original

      amount of $400,000.00.

   3. The mortgage of Movant constitutes a valid lien against the property, prior and

      superior to any right title, lien, estate, or interest of the Debtor or Estate.

   4. Pursuant to the terms of the Mortgage, and the accompanying Note the Debtors

      were obligated to make monthly mortgage payments at the time of the

      bankruptcy filing in the amount of $1,605.99 representing principal and interest.

   5. The Debtors are in default and are currently due for the July, 2019 payment.

   6. Movant is receiving no adequate protection payments.

   7. The current amount due on the mortgage is $241,815.45 and the amount past

      due is $14,132.72.

   8. Movant has cause to have the automatic stay terminated as to permit Movant to

      proceed with state court remedies against the Property.

   9. Movant specifically requests permission from this Honorable Court to

      communicate with the Debtor and Debtor’s counsel to the extent necessary to

      comply with applicable non-bankruptcy law.

   10. Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to

      immediately implement and enforce the Court’s Order.

   WHEREFORE, Movant, Hometown Bank of Pennsylvania, respectfully requests that

after notice and hearing, the Court grant relief from the Automatic Stay Provisions of 11

U.S.C. 362 by terminating same and direct the Trustee herein to abandon the

mortgaged property as authorized by 11 U.S.C. 554 so as to permit the Movant, its

successors or assignee’s, to foreclose on its mortgage or take any other legal or
Case 18-70870-JAD      Doc 76    Filed 03/19/20 Entered 03/19/20 10:31:16          Desc Main
                                 Document     Page 3 of 3


consensual action enforcement of its right to possession of, or title to the real estate

located at 3871 Cove Mountain Road, Martinsburg, PA 16662 consisting of two tax

parcels having map numbers 20-9-7-C and 20-9-28-5-C (such actions may include but

are not limited to the signing of a deed in lieu of foreclosure or entering into a loan

modification agreement); to allow the purchaser of said premises at Sheriff’s Sale (or

purchaser’s assignee) to take any legal or consensual action for enforcement of its right

to possession of, or title to, said premises; and to grant such other and further relief as

the Court may deem just and proper.

                                           Respectfully submitted,

                                           Kaminsky, Thomas, Wharton, Lovette & Vigna

                                           By:      /s/ Leonard P. Vigna
                                                  Leonard P. Vigna
                                                  Attorney for Movant
                                                  PA ID # 202318
                                                  360 Stonycreek Street
                                                  Johnstown, PA 15901
                                                  (814)535-6756
                                                  lpv@ktwllaw.com
